Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4/23/2021 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 depends on claim 3, which have been cancelled in the amendment filed on 4/23/2021. Claim 5 should depend on claim 1 since cancelled claim 3 previously depended on claim 1. 

Appropriate correction is required.
Response to Arguments
Applicant’s arguments, filed 4/23/2021, with respect to claim 1 have been fully considered and are persuasive.  
Please, see the discussion of U.S.C. 112(d) above and reasons for allowance below for further details.

Allowable Subject Matter
	Claims 1, 2, 4, 6-19 and 22-24 are allowed.
Claim 5  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fifth paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Applicant has amended claim 1 to recite new limitations, “wherein, during each of the at least two emission enable periods, a first power supply voltage applied to the first power supply voltage line is greater than a second power supply voltage applied to the second power supply voltage line, and wherein during a data voltage write operation and the at least one emission inhibit period, the first power supply voltage is less than or equal to the second power supply voltage”.
	Applicant’s claim 13 recites the limitations, “writing, in a data voltage write operation, a data voltage to a first electrode of a first capacitor coupled to a gate wherein a first power supply voltage applied to the first power supply voltage line is less than or equal to a second power supply voltage applied to the second power supply voltage line;
setting, in a first emission enable operation of the light-emitting diode, the first power supply voltage to be greater than the second power supply voltage;
setting, in an emission inhibit operation of the light-emitting diode, the first power supply voltage to be less than or equal to the second power supply voltage; 
and setting, in a second emission enable operation of the light-emitting diode, the first power supply voltage to be greater than the second power supply voltage”.
Applicant’s claimed invention in claims 1 and 13 basically teaches that the high potential voltage and low potential voltage applied to the driving transistor and OLED element can have varying relationship in terms of which of the voltages are higher and lower. More specifically, Applicant claims that the first power supply voltage is less than or equal to the second power supply voltage in data wring and setting emission inhibit operation. During the light emission enable operations, first power supply voltage is greater than the second power supply voltage. Examiner conducted search to find these limitations but could not find prior arts that would teach these limitations alone or in combination. 
Lee et al (PGPUB 2018/0151132 A1) – Lee teaches having two emission periods and non-emission period in between the two emission periods. However, Lee does not specifically teach the varying ELVDD/ELVSS value or relationship as discussed above.

Ota et al (PGPUB 2017/0125502 A1) – Ota teaches similar pixel structure as Applicant’s claimed invention but does not specifically teach two light emission periods and how ELVDD/ELVSS varies based on display periods.
Similar limitation and discussion applies to claim 22.

Claim 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s claimed invention claims that “a first control voltage applied to the first control line during a first initialization period is less than the first control voltage in each of the at least two emission enable periods”. 
Ota et al (PGPU 2017/0125502 A1) – Ota teaches potential Vel as constant voltage and does not specifically teach the Vel change during the emission period and initialization period.d
Kim (PGPUB 2017/0186374 A1) – Kim teaches Vinit, which is applied to capacitor C and has higher voltage during non-emission period NEMP than emission period EMP. This teaching is opposite of Applicant’s claim 7.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/SANGHYUK PARK/Primary Examiner, Art Unit 2691